 1
 2
 3
 4
 5
                               UNITED STATES DISTRICT COURT
 6
                              WESTERN DISTRICT OF WASHINGTON
 7                                      AT SEATTLE

 8
     UNITED STATES OF AMERICA,                      )   Case No. CR18-215-RSL
 9                                                  )
                      Plaintiff,                    )
10                                                  )   ORDER GRANTING MOTION TO
                 v.                                 )   CONTINUE TRIAL AND PRETRIAL
11                                                  )   MOTIONS DEADLINE
     JUSTEN F. SMITH,                               )
12                                                  )
                      Defendant.                    )
13                                                  )
14          This matter comes before the Court on the defendant’s unopposed motion to

15   continue trial and extend pretrial motions deadline. Dkt. #30. Having considered the

16   facts set forth in the motion, and the defendant’s knowing and voluntary waiver, the

17   Court finds as follows:

18          1.        The Court adopts the facts set forth in the unopposed motion; specifically,

19   that this indictment concerns two incidents on April 8, 2018 and August 13, 2018, and

20   that defense counsel needs additional time to fully investigate both and prepare for trial.

21   The Court accordingly finds that a failure to grant a continuance would deny counsel,

22   and any potential future counsel, the reasonable time necessary for effective

23   preparation, taking into account the exercise of due diligence, within the meaning of 18

24   U.S.C. § 3161(h)(7)(B)(iv).

25          2.        The Court finds that a failure to grant a continuance would likely result in

26   a miscarriage of justice, as set forth in 18 U.S.C. § 3161(h)(7)(B)(i).



       ORDER TO CONTINUE TRIAL AND
       PRETRIAL MOTIONS DEADLINE - 1
 1          3.     The Court finds that the additional time requested between November 19,
 2   2018, and the proposed trial date of June 3, 2019 is a reasonable period of delay, as
 3   defense counsel needs additional time to review discovery as well as conduct legal
 4   research and independent investigations; and that this additional time is necessary to
 5   provide defense counsel reasonable time to prepare for trial, considering all of the facts
 6   set forth above.
 7          4.     The Court further finds that this continuance would serve the ends of
 8   justice, and that these factors outweigh the best interests of the public and the defendant
 9   in a more speedy trial, within the meaning of 18 U.S.C. § 3161(H)(7)(A).
10          5.     Defendant has signed a waiver indicating that he has been advised of his
11   right to a speedy trial and that, after consulting with counsel, he has knowingly and
12   voluntarily waived that right and consented to the continuation of his trial to a date up
13   to and including June 17, 2019, Dkt. #31, which will permit trial to start on June 3,
14   2019, per defense counsel’s request.
15          IT IS HEREBY ORDERED that the trial date be continued from November 19,
16   2018, to June 3, 2019.
17          IT IS FURTHER ORDERED that the pretrial motions cutoff date be continued
18   to April 23, 2019.
19          IT IS FURTHER ORDERED that the period of time from the current trial date
20   of November 19, 2018, up to and including June 17, 2019, shall be excludable time
21   pursuant to the 18 U.S.C. § 3161, et seq. The period of delay attributable to this filing
22   and granting of this motion is excluded for speedy trial purposes pursuant to 18 U.S.C.
23   §§ 3161(h)(1)(D), (h)(7)(A), and (h)(7)(B).
24
25
26


       ORDER TO CONTINUE TRIAL AND
       PRETRIAL MOTIONS DEADLINE - 2
 1       DATED this 1st day of November, 2018.
 2
 3
                                                 A
                                                 Robert S. Lasnik
 4
                                                 United States District Judge
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26


     ORDER TO CONTINUE TRIAL AND
     PRETRIAL MOTIONS DEADLINE - 3
